Citation Nr: 1530006	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-17956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with Barrett's esophagus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from January 1989 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted the Veteran's claim for service connection for GERD with Barrett's esophagus, and assigned an initial noncompensable disability rating, effective April 1, 2009.  The Veteran submitted a notice of disagreement with the rating decision, and in a March 2010 rating decision, the RO increased the Veteran's disability rating to 10 percent, effective April 1, 2009.  Although this increase represents a separate grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains on appeal.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Throughout the period on appeal, the Veteran's GERD with Barrett's esophagus has been manifested by subjective complaints of pyrosis (heartburn), reflux, mild nausea approximately four (4) or more times per year, mild vomiting approximately four or more times per year, and regurgitation, but without objective evidence of dysphagia, substernal or arm or shoulder pain, significant anemia, malnutrition or other symptoms productive of considerable impairment of health.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for GERD with Barrett's esophagus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7399-7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated February 2009, which advised the Veteran of the evidence necessary to substantiate his original service connection claim and satisfied the requirements of Dingess.  However, this appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2010 Statement of the Case (SOC) readjudicated the Veteran's claim and provided him with the rating criteria under which his disability has been rated.  

VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service VA treatment records.  The claims folder also contains VA examination reports dated February 2009, July 2012 and January 2014.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

Review of the examination reports shows that the VA examiners obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with reviews of available diagnostic test results, and provided sound reasons and bases for their findings.  In addition, the examination reports provided the diagnostic criteria necessary to evaluate the severity of the Veteran's disability.  Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).
The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2014).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2014).

The Veteran's GERD is currently evaluated as 10 percent disabling under DC 7399-7346, hiatal hernia.  Under this diagnostic code, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrant a 60 percent rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrant a 30 percent rating.  Two or more of the symptoms for the 30 percent evaluation of less severity warrant a 10 percent rating.  

During his February 2009 VA pre-separation examination, the Veteran reported that he experienced severe heartburn and acid regurgitation mostly at night and after eating certain foods.  He said he experienced occasional reflex only if he did not take his medication.  Upon examination, the examiner noted a positive history for diarrhea and heartburn only, without nausea, vomiting, indigestion, heartburn, hernia or regurgitation.  There was also no history of hematemesis, melena gallbladder attacks or abdominal pain.  There was also no objective evidence of extremity symptoms, including arm or shoulder pain.  The diagnosis was GERD with Barrett's esophagus.  The examiner opined that the Veteran's condition had no significant effects on his occupation or activities of daily living.

In July 2012, the Veteran was afforded a second VA examination, at which time, he was found to have heartburn, reflex, and nausea and vomiting, the latter two symptoms, approximately four times per year or more.  There was no objective evidence of epigastric distress, dysphagia, regurgitation, substernal arm or shoulder pain, or sleep disturbance due to esophageal reflux, anemia or weight loss.  The examiner noted that a September 2010 upper endoscopy resulted in a continued diagnosis of Barrett's esophagus.  He opined that the Veteran's condition did not substantially impact his ability to work.  In this regard, he noted that, per the Veteran, his Prilosec medication controlled his symptoms, but on the rare occasions that he did not take the medication, he would experience heartburn, nausea and vomiting at night; the Veteran stated that he missed his medication four times in the previous six months.  The examiner also noted that the Veteran worked full-time as a city transit coordinator, kept active at work by walking around and walking a long distance to the parking lot, and exercised on a treadmill twice a week for 30 to 60 minutes.

During his January 2014 VA examination, the Veteran reported experiencing daily heartburn and awakening with an acid taste in his mouth.  He said he vomited about 2-3 times per month just to get rid of the acid taste.  Upon examination, the examiner noted that the Veteran had heartburn, regurgitation and vomiting four or more times per year with an average duration of less than one day.  There were no other pertinent physical findings related to his condition.  The examiner opined that his disability did not impact his ability to work, as he worked for a city transportation system, played golf, and worked out on the treadmill twice per week.

Review of his VA treatment records shows that the Veteran received outpatient treatment for his disability, consisting primarily of monitoring and medication.  For example, during a May 2009 outpatient evaluation, the Veteran reported experiencing diarrhea, vomiting, or frequent indigestion, and problems with sleeping or still feeling tired.  However, the clinician noted that the diarrhea and loose stools were associated with the recent surgical removal of his gall bladder (for which service connection has been granted).

Based on a review of the evidence of record, the Board concludes that the criteria for a disability rating in excess of 10 percent for GERD under DC 7346 were not met at any time during the period on appeal.  In this regard, the Board notes that, while the Veteran has either subjective claimed, or has been found to manifest heartburn, reflux, nausea, vomiting and regurgitation, at no time during the period on appeal has he been found to objectively manifest pyrosis, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of heath, such that a 30 percent rating would be warranted.  As noted by the 2014 and 2014 VA examiners, the Veteran's symptoms of his disorder did not impact his ability to work, as he worked full-time, and apparently did not affect his activities of daily living, as he was able to play golf and exercise at least twice per week on the treadmill.  Moreover, there is no evidence during the period on appeal that he has experienced material weight loss and hematemesis or melena with moderate anemia.  Accordingly, a higher, 60 percent disability rating is not warranted.
The Board has also considered whether a higher disability rating is warranted for the Veteran's disorder under another diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  However, as there is no medical evidence that he has ever been diagnosed with any of the other digestive system diseases under 38 C.F.R. § 4.114 during the course of this appeal, a higher disability rating is not 
warranted under any other diagnostic code listed under the "Diseases of the Digestive System."

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.
  
The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The diagnostic code used herein to evaluate this disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  

There is no evidence that the Veteran has undergone frequent  hospitalizations or surgical procedures for his disability.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Additionally, the evidence does not establish that his disability markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board has considered the Veteran's assertions that his GERD symptoms are greater than the current 10 percent rating contemplates.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In summary, the Board concludes that the preponderance of the evidence of record is against Veteran's claim for an increased rating for GERD.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for GERD with Barrett's esophagus is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


